DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, Schwindt et al 20160223649 discloses a processor implemented method for real time tracking of a moving 5object under observation (200) comprising: receiving a first echo response from a moving object detector indicative of the moving object under observation being detected in a field of view (FOV) of the moving object detector (202); logging speed of the moving object based on the first echo 10response (204); and tracking the moving object continuously in real time, by a moving object tracker, upon detecting the moving object by the moving object detector (206). The instant invention discloses wherein the tracking comprises: incrementally changing orientation of the 15moving object tracker from either a last locked-in position or a 09 angle of rotation, by a pre-configured value, until the moving object is detected in a field of regard (FOR) of the moving object tracker (206A); receiving a second echo response from the 20moving object tracker when the moving object is detected in the FOR of the moving object tracker (206B);  28logging distance of the moving object from the moving object tracker along with an associated time stamp and a current orientation of the moving object tracker, based on the second echo response (206C);  5computing speed of the moving object based on the logged distance and the associated time .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woodell et al 8,643,533 discloses a weather radar system that determines altitude using return data derived from weather radar returns.
Levinson et al 9,612,123 discloses aligning subsets of sensor data to form aligned subset data, for performing real-time tracking of 3-D objects.
Cao et al 20180045811 discloses a radar installation calculating device for a radar apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.